Per Curiam,
The only error committed by the learned judge upon the trial below, was in his instructions to the jury upon the measure of damages. The plaintiff below moved the court, upon the argument at bar, for leave to strike out the second count in the declaration and to enter nominal damages only, to wit, six cents damages and six cents costs. This motion was allowed. It leaves the plaintiff with his right of way established by the verdict of the jury and the judgment of the court thereon, and cures the only matter of which the defendants below have any cause of complaint.
Judgment affirmed.